Citation Nr: 1640505	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  14-28 679	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable disability rating for duodenal ulcers with gastritis prior to April 1, 2015, and in excess of 20 percent from April 1, 2015.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran had active service from September 1964 to March 1969 with an additional 3 years and 10 months of active service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In an April 2015 rating decision, the RO granted a 20 percent rating for the service-connected disability effective on April 1, 2015.  


FINDING OF FACT

In December 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn this appeal.  Specifically, in a December 2015 form, the Veteran marked that he wanted to withdraw his Board hearing request, and he handwrote that he wanted to withdraw his appeal.  He stated that he was satisfied with the 20 percent rating granted.  Although the Veteran's representative later submitted a brief in March 2016 arguing the merits of the appeal, the Veteran had already withdrawn the appeal.  His December 2015 statement shows that his withdrawal was explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the Veteran.  See Warren v. McDonald, No. 15-0641, 2016 WL 4785609, at *3 (U.S. Vet. App. Sept. 14, 2016) (citing DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011)).  

Thus, the withdrawal was effective when received.  See 38 C.F.R. § 20.204(b)(3).  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




		
RYAN T. KESSEL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


